Citation Nr: 1751995	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hepatitis has been received.

2.  Entitlement to service connection for psoriasis, claimed as a skin rash.

3.  Entitlement to service connection for PTSD. 

4.  Entitlement to service connection for residuals of back injury.

5.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971. 

Historically, the Veteran's claim for service connection for hepatitis was denied by the RO in Buffalo, New York.  The Buffalo RO also originally denied the Veteran's claim for service connection for PTSD in a January 1989 rating decision.  Although notified of both denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) initially arose from rating decisions issued by the RO in Portland, Oregon in November 2009 and December 2009.  In the November 2009 rating decision, the RO, in pertinent part, denied service connection for a skin rash/psoriasis, muscle aches, fatigue, a left knee condition, and a low back condition.  In that decision, the RO also confirmed and continued the denial of service connection for hepatitis B on the basis that new and material evidence had not been submitted.  In the December 2009 rating decision, the RO, in pertinent part, confirmed and continued the denial of service connection for PTSD on the basis that new and material evidence had not been submitted.  In May 2010, the Veteran filed a notice of disagreement (NOD) as to the claims involving his low back, left knee hepatitis B, skin rash, muscle aches, fatigue, and PTSD. A statement of the case (SOC) addressing those claims was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

In the July 2013 SOC, the RO addressed the claims for service connection for hepatitis B on the merits.  However, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

During the June 2015 hearing, the Veteran indicated that he wished to withdraw from appeal his claims for service connection for muscle aches and fatigue. Hence, the only claims remaining on appeal are those set forth on the title page. 

In September 2015, the Board reopened the claim for service connection for PTSD and remanded the claim, as well as the other claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the  AMC continued to deny the claims (as reflected in a July 2017 SSOC) and returned the matters on appeal to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for service connection for psoriasis is set forth below.  The reopened claim for service connection for PTSD, as well as the request to reopen the claim for service connection for hepatitis and the remaining claims for service connection for residuals of a left knee and low back injury are addressed in the remand following the order; these matters are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided  have been accomplished.

2.  Service treatment records include notations as to atopic dermatitis, atopic eczema, and seborrhea of the scalp. 

3.   While the post service record documents diagnosis of psoriasis, psoriasis was not shown in service or for many years thereafter; and the competent, probative medical evidence weighs against a finding that there exists a medical relationship between such disability and the Veteran's service, to include the skin conditions noted therein,.


CONCLUSION OF LAW

The criteria for service connection for psoriasis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.   See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in an October 2009 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  In any event, there is no allegation of any error or omission in the notice provided.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2009 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the October 2009 letter.  Hence, this letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA reports of VA examinations and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

With respect to the June 2015 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  During the hearing, the undersigned VLJ identified the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claim was undertaken, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

Pursuant to the Board's September 2015 remand, the AOJ obtained and associated with the claims file additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the AOJ obtained an October 2016 addendum opinion.  Based on the additional evidence received, the AOJ readjudicated the claim, as reflected in the July 2017 SSOC. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Accordingly, the Veteran is not prejudiced by the Board proceeding on the service connection claim for psoriasis, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App.  1, 8 (1999).

Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is available for hearing loss as it is considered an organic disease of the nervous system.  See 38 C.F.R. § 3.384 (2017). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

However, the use of continuity of symptoms to establish a nexus to service, in lieu of a medical nexus opinion, is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the competency, credibility, and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, and his or her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, in assessing the credibility of lay assertions, such reports must be considered in light of medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that his current psoriasis is the result of skin rashes he incurred during service.   However, considering the evidence of record in light of governing legal authority, the Board finds that the claim for service connection for psoriasis must be denied.

Service treatment records (STRs) reflect the Veteran was treated for a rash involving his arms, legs, and scalp in April and June 1970, which was variously diagnosed as atopic dermatitis, seborrhea of the scalp, and atopic eczema. 

STRs reflect that the Veteran's May 1971 examination for diving duty revealed no skin abnormalities.  Likewise, a September 1971 separation examination report reflects that clinical evaluation of the skin was normal. 

Post-service, an August 2009 VA treatment record reflect the Veteran was being seen as a new patient.  The physician notes the Veteran was a carpenter/building systems person who developed psoriasis in 2006.  The Veteran stated this increased with stress and he used topical treatment.  The Veteran was diagnosed with psoriasis at that time with psoriasis plaques on his knees and elbows.

The Veteran underwent a VA examination in October 2009, the VA examiner notes the Veteran's report of developing psoriasis in 2006 and further notes that current examination revealed psoriasis on his bilateral knees and right elbow.  The October 2009 VA examiner also notes that, although the Veteran was treated for skin rashes in service, no diagnosis was made at that time.  After examining the Veteran, the VA examiner opined that it is not at least as likely as not that the Veteran's current psoriasis is related to the remote rashes he had during service, as it is unlikely that he would go from 1971 to 2006 without rashes clearly identified as psoriasis. 

Pursuant to the Board's September 2015 remand, an addendum opinion was obtained in October 2016 from a physician, who was not the author of the October 2009 opinion.  The examiner opined that the condition claimed was less likely than not (less than 50%probability) incurred in or caused by the claimed in-service injury, event, or illness. The physician noted the diagnosis of eczema, seborrhea, and dermatitis, but explained that these skin problems documented in service are different dermatologic diagnoses and there was neither a diagnosis of psoriasis in service, nor any description/documentation in the service records of a psoriatic-type rash.   She explained that rash in the antecubital fossa is more consistent with a diagnosis of eczema and the skin examination was negative for rash at time of military separation. The physician further notes there are no medical documents in the record covering the period from 1971 until 2009 to substantiate a diagnosis of psoriasis that could be dating from service and dermatologic records from 2009 at the VA indicate onset of psoriasis in about 2006.

The above-cited evidence clearly documents that the Veteran has a diagnosis of psoriasis.  However, the weight of the competent, most probative evidence does not support a finding that there exists a medical nexus between any such disability and his military service. 

As noted above, April and June 1970 STRs document notations as to atopic dermatitis, atopic eczema, and seborrhea of the scalp.  However, no chronic skin disability was shown in service or for many years thereafter.  Although the Veteran indicates he has experienced skin symptoms since service, no such symptoms were complained of, or noted, at the time of the Veteran's May 1971 examination, as well as the September 1971 separation examination, as clinical evaluation of the skin was normal on each examination.  Furthermore, the first documented post-service evidence of psoriasis was not until 2009, when the Veteran sought treatment-38 years after leaving service.  The Board notes that the VA treatment records reflect the Veteran indicated his psoriasis developed in 2006, however, even if the Veteran was diagnosed with psoriasis in 2006, it is still well outside the one year-presumptive period.  In any event, as the Veteran's diagnosed psoriasis is not a listed chronic disease under section 3.309(a), the provisions of 38 C.F.R. §§ 3.303(b), as well as 3.307 and 3.309, are not for application and establishing  a nexus to service based on continuity of symptoms (in lieu of a medical opinion)  or on a presumptive basis are  not available to the Veteran.  The Board also points out that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).
Furthermore, the he competent medical opinion evidence indicates that there is no o  nexus between the currently diagnosed psoriasis and the Veteran's active duty service.  Although the October 2009 examiner noted an  inaccurate fact-that  no diagnosis was made regarding the skin rashes the Veteran manifested during service-the  October 2017 opinion contains detailed explanations of the reasons for the conclusions based on an accurate characterization of the evidence of record, therefore, these negative nexus opinions are, collectively, entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  See also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Here, the May 2017 examiner explained that the Veteran's in-service diagnoses of atopic dermatitis, eczema, and seborrhea are different dermatologic diagnoses and that such disorders are not psoriatic-type rashes and consistent with eczema.  The physician further indicated that the Veteran's STRs, to include the separation examination revealed no skin abnormality.  The examiner also correctly pointed out that the Veteran developed psoriasis in 2006, many years after service.  Moreover, there is no contrary medical opinion in the record.  Thus, this opinion stand unchallenged as competent medical evidence on this crucial question of medical nexus.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between his psoriasis diagnosis post-service and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matters of the medical etiology of the disability here at issue are within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the psoriasis at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for psoriasis must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for psoriasis is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on this appeal is warranted, even though it will, regrettably, further delay an appellate decision on the remaining issues on appeal. 

With regard to the Veteran's claim for service connection for PTSD, in the September 2015 Board remand, the Board noted the Veteran had consistently reported that, after he was initially hospitalized for hepatitis during service, he was transported by airplane from Japan to New York and that, during his transport, he was housed on the lower level of the plane where body bags were located.  He also reported that, during this transport, he was with approximately 21 other soldiers - most of whom were missing body parts.  The Board also noted his service treatment and personnel records confirmed that he was hospitalized prior to being transferred to a naval hospital for further treatment in New York in July 1971.  Thus, the Board directed the AOJ to attempt to locate or obtain any records of the flight from Japan to New York described by the Veteran, to specifically include obtaining flight manifests or flight logs through the JSRRC and any other source(s), as appropriate.  In an August 2016 response, the JSSRC indicated:

The Naval History and Heritage Command (NHHC), Washington Navy Yard, DC, the custodian of Naval histories, do not maintain a 1971 command history for the USS Dixie (AD-14).  However, we reviewed a general ships history and the April 1 to May 31, 1971[,] deck logs submitted by the USS Dixie.  The history documents that on January 18, 1971[,] the USS Dixie departed Pearl Harbor, Hawaii for Subic Bay, Republic of the Philippines, arriving there on February 2, 1971.  The USS Dixie departed Philippines on April 5, 1971[,] to visit Hong Kong with 93 dependents and Department of Defense sponsored civilians embarked for rest and recreation. After six days in Hong Kong, the USS DIXIE returned to Subic Bay. On May 25, 1971, the USS DIXIE got underway for Sasebo, Japan where she provided valuable services to destroyers in the area. On June 18, 1971, the USS DIXIE was underway for Yokosuka, Japan, arriving there on June 20, 1971. On June 23, 1971, the USS PRAIRIE (AD-15) relieved the USS DIXIE of her Western Pacific duties and on June 25, 1971[,] DIXIE sailed for San Diego, arriving in her homeport on July 8, 1971[,] after a remarkably casualty-free, high speed run.  Lastly, neither the history nor the deck logs document that the USS DIXIE put Sailors on planes carrying injured and dead Soldiers.

The Board notes, however, the Veteran was not aboard the USS Dixie at the time of the medical evacuation to New York.  The Veteran's military personnel records reflect the Veteran was transferred from USS Dixie to the US Navy Dispensary in Sasebo, Japan in June 1971.  The Veteran also indicated in October 2015 statements that he was in the naval hospital in Sasebo, Japan, and that he was put in an ambulance and taken to the airport in July 1971 and flown to Juno, Alaska, where he was given a shot.  They then later landed in New York and he was taken to the St. Albans Naval hospital.  Thus, it is unlikely the deck logs of the USS Dixie obtained by the RO would contain the information as to flights from the US Navy Dispensary in Sasebo, Japan.  Accordingly, flight manifests, flight logs, or other documents from the US Navy Dispensary in Sasebo, Japan should be requested on remand.  

If any corroborative evidence is obtained regarding the flight described by the Veteran, the AOJ should also obtain a VA examination and opinion to determine if this stressor is sufficient to support a valid diagnosis of PTSD.  Further, as any additional records obtained on remand may impact the Veteran's claim of whether new and material evidence has been received to reopen a claim for service connection for hepatitis, deferral of this claim is warranted.  

The Board additionally notes that a July 7, 1971 STR indicates the Veteran would be transferred to the Naval Hospital on the following day.  A September 1971 discharge report reflects the Veteran arrived at the St. Albans Naval Hospital on July 12, 1971 for convalescence, however, other than the September 1971 discharge report, records from July 12, 1971, through September 1971 are not associated with the record.  As it is unclear whether there are outstanding records from the St. Albans Naval hospital, the RO should also undertake appropriate action to obtain and associate with the claims file any of the Veteran's outstanding service hospital records regarding his admission in July 1971 to September 1971 at the St. Albans Naval Hospital in New York.  

With regard to the Veteran's claim for service connection for back and left knee disabilities, the Board remanded the claims to obtain VA treatment records from 1977, however, a formal finding of unavailability reflects that  these records are unavailable.  Nonetheless, the RO arranged for the Veteran to undergo  VA examinations to obtain medical etiology opinions  for these disabilities. 

With regard to the back disability, a VA examination was conducted   in June 2017.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated the STRs do not note any back injury complaints or treatment and the November 1971 the separation examination did not note any back complaints.  The examiner further indicated the Veteran had been a laborer all his life with degenerative changes throughout the thoracolumbar spine, which is confirmed on x-rays today.  He also had psoriasis and a BMI of 41.38, both of which also can lead to thoracolumbar degenerative changes.  He concluded he was unable to link the current back complaints to time of military service as there is no evidence of an injury, chronicity of condition, or nexus.

Here, the examiner relied largely on the lack of contemporaneous medical evidence of a diagnosis of or treatment for a back condition in service, which is not, by itself, a basis to conclude that there is a lack of nexus between the current back disability and service, and thus, failed to address the Veteran's contentions as to continuity of symptoms since the in-service fall in which he was carrying a 156lbs. pump on his shoulder when he fell five to six feet and injured his back and his report that he self-treated his symptoms.  See Buchanan, 451 F.3d at 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  The Board also points out that, "symptoms, not treatment, are the essence of evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

Regarding the left knee disability, the Veteran underwent a VA examination in April 2017.  The examiner explained the STRs note right knee complaints in May 1970 and that it is conceded that it could very well be his left knee.  In either case, the physical exam revealed no swelling or any inflammation.  The examiner  notes clearly that there is "no history of injury."  On evaluation four days later, it was noted notes that there is "no ligamentous or meniscal damage" and that it further notes that the complaints are indicative of chondromalacia patella and he was treated with a cylinder cast.  The examiner notes the VA treatment records reflect history by the Veteran that he had fractured his knee during military service.  The examiner indicated, however, there was no evidence of that in the STRs and that the fact that the Veteran was treated with a cylinder cast may be cause for him to believe that he had a fracture.  The Veteran was noted to have knee pain in August 2009 when he was seen as a new patient at the VA and an x-ray revealed no significant arthritis changes.  The examiner notes that a November 2012 MRI revealed extensive complex medial meniscal tear involving the posterior horn, posterior and mid body with associated para meniscal cysts, small horizontal tear involving the junction of the posterior horn and posterior body of the lateral meniscus, tricompartmental moderate cartilage disease, small joint effusion, and proximal patellar tendinopathy.  The examiner concluded had the Veteran had a chronic meniscal tear over a 40 year period of time, there would have been many instances during active service as well as post-active service with mechanical symptoms and effusion.  Additionally, one would expect to see early degenerative changes on x-ray which were not found in 2009 nearly 40 years post-date of injury.  Also, the MRI does not note a degenerative meniscal tear, but notes a complex medial meniscus tear involving the posterior horn.  This too is not consistent with a chronic injury.  The examiner opined that the medical history and objective findings do not support the claim of a chronic left knee injury associated with time and military service.

The Board notes, however, that a September 2009 VA treatment record notes that  an x-ray revealed moderate bilateral medial joint space narrowing, spiking of intercondylar notches, consistent with moderate osteoarthritis; advanced osteoarthritis of the right patellofemoral joint, possible faint calcifications medial meniscus bilateral.  A subsequent September 2009 VA treatment record noted modest osteoarthritis in the knees.  Thus, in contrast to the examiner's notation that the 2009 x-ray did not reveal early degenerative changes, the record noted above indicates otherwise and such inconsistency must be addressed on remand.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, on remand, the AOJ should undertake appropriate action to obtain the further etiology opinions-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-with respect to the remaining disabilities at issue.  See id.

Prior to undertaking action responsive to the above, to ensure that that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Portland VA Medical Center (VAMC) and that records dated through November 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate action to obtain and associate with the claims file any of the Veteran's outstanding service hospital records concerning treatment for hepatitis and admission from July 1971 to September 1971 at the St. Albans Naval Hospital in New York.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If it is determined that such records do not exist, render a formal finding of unavailability.  

5.   Undertake all appropriate actions, to particularly include contact with the JSRRC (and any other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience of being transported by airplane from the US Navy Dispensary in Sasebo, Japan to New York for treatment of hepatitis in July 1971.  Relevant evidence that may be requested includes, but is not limited to, flight manifests, flight logs, etc., specifically from the US Navy Dispensary in Sasebo, Japan.  Any additional action necessary for independent verification of this stressor, to include follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating evidence leads to negative results, notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

All requests and responses received from each contacted entity should be associated with the claims file.

6.  Following completion of the above, prepare a report detailing the results of the attempts to independently verify the results of the alleged stressor. 

If the occurrence of the in-service stressor is established, proceed with the action requested in paragraph 7.  If the in-service stressor cannot be verified, so state in the report, skip the development requested in paragraph 7 below, and proceed with paragraph 8. 

7.  If the occurrence of the alleged in-service stressor is established, after all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility. 

The contents of the entire electronic claims file (in VBMS and Virtual VA) (Legacy Content Manager),, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination repot should include discussion of the Veteran's documented psychiatric history and assertions. 

All indicating appropriate tests and studies, to include psychological testing, if deemed warranted, should be accomplished (and all clinical findings should be reported in detail.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor. 

The examiner should specifically state whether the Veteran's PTSD diagnosis is based on a reported incident of being transported by plane from Japan to New York and being housed with body bags and observing fellow service members in anguish, and if so, whether the claimed stressor is adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressor.

If an acquired psychiatric disability other than PTSD is diagnosed, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disability is medically related to the established in-service event.

In providing the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions, as well as the November 1971 report of medical history wherein the Veteran reported having depression and excessive worry. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the June 2017 VA examiner an addendum opinion addressing the etiology of the Veteran's back disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, an orthopedic physician.  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available the designated and the examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the diagnosed degenerative changes in the thoracolumbar spine, the physician should render an opinion, based on sound medical principles, as to whether (a) it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to service-to include the Veteran's report of an in-service fall in which he was carrying a 156lbs. pump on his shoulder when he fell five to six feet and injured his back; or (b) was manifested to a compensable degree within the first post-service year.

In providing the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of back problems since service.

Notably, the absence of documented evidence of a back disability or associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the April 2017 VA examiner an addendum opinion addressing the etiology of the Veteran's left knee disability.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clarify the diagnoses related to the Veteran's claimed left knee condition, and in doing so, should specifically address the September 2009 VA treatment records, which noted moderate osteoarthritis in the left knee.  

Following review of the record, with respect to the left knee disability, the physician should render an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service, to include the Veteran's report of an in-service fall in which he was carrying a 156lbs. pump on his shoulder when he fell five to six feet and injured his left knee; or (b) was manifested to a compensable degree within the first post-service year.

In providing the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of left knee problems since service, and his contention that the May 1970 STRs erroneously notes treatment of his right knee, rather than his left knee.   

Notably, the absence of documented evidence of associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the physician  should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

11.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) files(s) since the last adjudication) and legal authority. 

12.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


